         Case 1:20-cr-00563-JPO Document 160 Filed 04/19/21 Page 1 of 1
                                                          305 Broadway, 7th Floor
TAYLOR & COHEN LLP                                        New York, NY 10007
                                                          Tel: (212) 257-1900
                                                          Fax: (646) 808-0966
                                                          Email: ztaylor@taylorcohenllp.com


                                   April 12, 2021

By ECF

The Honorable J. Paul Oetken
United States District Court
Thurgood Marshall United States Courthouse
40 Foley Square
New York, New York 10007

Re: U.S. v. George Thompson, 20 CR 563 (JPO)

Your Honor:

      I represent George Thompson under the CJA. I am writing to respectfully
request a temporary modification of the terms of Mr. Thompson’s supervised release
to permit him to travel from New York City to Puerto Rico from April 20 to 23,
2021. The purpose of the trip is to celebrate the birthday of Mr. Thompson’s cousin.
Under the terms of his bond, Mr. Thompson’s travel is currently restricted to the
Eastern and Southern Districts of New York and the District of New Jersey.

       I have informed Mr. Thompson’s pretrial services officer of the trip and the
address where Mr. Thompson intends to stay. Pretrial consents to Mr. Thompson’s
travel request. AUSA Emily Johnson has informed me that the government defers
to Pretrial Services regarding the request.

       This is Mr. Thompson’s second request for a temporary modification of the
conditions of his bail. The first such request was granted by the Court. (See ECF
Doc. No. 120).
                                                    Granted.
      Thank you for your attention.                 So ordered.
                                                    4/19/2021
Respectfully submitted,



Zachary Taylor

cc:   Emily Johnson, Esq.
      Ashley Carolyn Nicolas, Esq.
      Kaylan Elizabeth Lasky, Esq.
